Citation Nr: 1427478	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran has verified active service from October 9, 1968 to May 21, 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board and was remanded in March 2012 and December 2013 for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is no evidence of a current psychiatric disorder.  The Veteran failed to report to a VA examination to diagnose and determine the etiology of any psychiatric disorder, and failed to respond to a request to reschedule the examination.  A personality disorder is not a disease or injury for compensation purposes under VA laws and regulations.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently readjudicated in a March 2014 Supplemental Statement of the Case (SSOC).

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  As noted above, the Board remanded this issue in March 2012 and December 2013 to afford the Veteran a VA examination and conduct additional evidentiary development, however the Veteran failed to respond to the development request.  

The Veteran failed to appear for the scheduled examination in 2012 and did not respond to a request to reschedule the examination in 2013.  An October 2012 SSOC informed the Veteran of his failure to attend the 2012 examination, and a March 2014 SSOC informed the Veteran of his failure to respond to the 2013 examination request.  The Board notes that notice of the 2013 VA examination request was not returned as undeliverable, and the Veteran did not deny receiving adequate notice of the option to reschedule a VA examination.  Further, he was told that his failure to respond to the request for a VA examination would constitute an election to not attend a VA examination.  In a May 2014 Appellate Brief, the Veteran's representative did not indicate a willingness of the Veteran to report for an examination or offer a reason for failing to respond to an examination request.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, such as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

As for the additional evidentiary development, the Veteran did not respond to the request for additional information regarding private psychiatric treatment records.  He was informed of his failure to respond in the March 2014 SSOC.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation for VA compensation.  38 C.F.R. § 3.303(c).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends he has an acquired psychiatric disorder, to include major depressive disorder, which is related to his military service.  

The Board is unable to grant service connection for an acquired psychiatric disorder because there is no evidence of a current acquired psychiatric disability.  It is noted that the Veteran was evaluated for a personality disorder in service.  Such pathology is not subject to service connection under VA law.  See 38 C.F.R. § 3.303(c).  Attempts to determine if current acquired psychiatric pathology is present or related to the in-service findings has been thwarted by the Veteran's failure to report for examination.

In considering the Veteran's own statements, while he is competent to testify about his symptomatology, he has not provided any evidence of a current disability.  VA treatment records show the Veteran repeatedly denied a history of mental health disorder or psychiatric problems in October 2006 and December 2006.  Further, in an October 2011 VA treatment note, the results from a pain psychological assessment suggested he was mentally healthy and there was no evidence of anxiety or depression.  As such, these statements of having no history of a psychiatric disorder call into question the Veteran's credibility and the Board is unable to assign any probative value to his contention.   

As previously noted, the Veteran was afforded multiple opportunities to attend a VA examination.  By failing to report for the VA examination without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated his claim.  38 C.F.R. § 3.655.  Further in this regard, the Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for an acquired psychiatric disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


